DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it:
includes language that can be implied; and
 exceeds the 150-word limit.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  minor grammatical errors.
In claim 1 at line 1, change “Agricultural machine” to --An agricultural machine--. Appropriate correction is required.
	In each claims 2-6 at line 1, change “Agricultural machine” to --The agricultural machine--.
	In claim 7 at line 1, change “Process” to --A process--.
	In each claims 8-10 at line 1, change “Process” to --The process--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friggstad (US Patent Application Publication No. 2010/0025056 A1) in view of Nininger (US Patent Application Publication No. 2018/0064022 A1).
Regarding claim 1, Friggstad ‘056, as best viewed in Figs. 1 and 6, discloses an agricultural machine (10) intended to be hitched (via element 14) to a tractor and with two side units (wings) and a chassis (20) that extends 5in a longitudinal direction and is equipped with two wheels (22), with each side unit fitted to pivot (in direction 39; Fig. 1) in relation to the chassis 
wherein each side unit has a tool unit (38; Fig. 2) attached to the 10chassis by a respective arm (respective section of element 18) and can occupy a working position in which it rests on the ground and in which the length of the respective tool unit extends transversely to the longitudinal direction (Fig. 1); and
each side unit configured to occupy a transport position in which it is distanced from the 15ground (via element 40; para. 0016) and in which the length and width of the respective tool unit (38) are substantially parallel to the median plane, and that in the transport position of the side units, each tool unit (38) is closer to the median plane than the respective arm (respective section of element 18)(Fig. 4).
Regarding claim 1, Friggstad ‘056 fails to teach a tilter.  Nininger ‘022 discloses a tilter (1000) configured to articulate with the chassis of an agricultural machine around at least one tilting axis (Figs. 2B, 2C) positioned transversely to the longitudinal direction (i.e., the direction of travel), wherein the tilter lifts the agricultural machine for field turns and other maneuvers (para. 0009).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the agricultural machine of Friggstad such that it would have included a tilter, as suggested by Nininger.  The motivation for making the modification would have been to include means for reducing strain on the frame during field turns and maneuvers.
	Regarding claim 2, in the combination of Friggstad and Nininger, the tilter (1000) is common to the two side units.  

Regarding claim 6, in the combination of Friggstad and Nininger, each side unit comprises a respective connection means which connects the tool unit (38) to the arm and which comprises at least two rods (shown in Fig. 2) and at least one actuator (40).
Regarding claims 7-10, the method steps recited therein are inherent to use of the agricultural machine taught by the combination of Friggstad and Nininger.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryder et al. (US Patent Application Publication No. 2010/0307779 A1) entire document, especially Fig. 2.
Friggstad (US Patent Application Publication No. 2014/0034342 A1) entire document, especially Figs. 5-7A.
Sudbrink et al. (US Patent Application Publication No. 2016/0212927 A1) entire document, especially Figs. 4-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
28 January 2022